Citation Nr: 0525566	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-09 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill), for apprenticeship or on-the-job training.  


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from December 1992 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Muskogee Education Center.


FINDINGS OF FACT

1.  The veteran received VA educational assistance benefits 
for pursuit of a B.S. degree in Accounting, additional course 
work required for a CPA license, and a preparation class for 
the CPA examination.  

2.  Relevant Louisiana State law requires, in addition to 
education and examination, one year of relevant experience.  

3.  The veteran's employer has not qualified as a training 
establishment.  


CONCLUSION OF LAW

The criteria for an apprenticeship or on-the-job training 
have not been met by the veteran's employment with an 
accounting firm which has not been approved as a training 
establishment.  38 U.S.C.A. §§ 3002, 3677, 3687 (West 2002); 
38 C.F.R. §§ 21.4161, 21.4162 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case are not in dispute; the 
resolution rests on the interpretation and application of the 
relevant law.  The Veterans Claims Assistance Act of 2000 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 
(2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  Nevertheless, the RO has explained to the veteran 
the bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of 
the claim, and there is no indication that any additional 
notice or development would aid the veteran in substantiating 
his claim.  Thus, any deficiency of notice or of the duty to 
assist constitutes harmless error.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); see Dela Cruz.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran received educational assistance under the 
Montgomery GI Bill (MGIB) for a B.S. degree in Accounting.  
Subsequently, he received MGIB benefits for 15 additional 
credits required for a Certified Public Accountant (CPA), 
which he completed in May 2002, as well as a preparation 
course for the CPA examination administered in November 2003.  

In November 2003, he submitted a Request for Change of 
Program form, in which he requested MGIB benefits for an 
apprenticeship or on-the-job training for a year of 
employment with an accounting firm, which he said was 
necessary to meet the state requirements for a CPA.  He 
contends that because one year of full-time work experience 
is required for a CPA license, he should be entitled to MGIB 
educational assistance benefits for this period of 
employment.  

Pertinent state law requires that a candidate meet certain 
education, examination, and experience requirements before he 
can be granted a CPA certificate.  La. Rev. Stat. Ann. § 
37:75A (2004).  To meet the experience requirement, an 
applicant must have one year of experience such as providing 
any type of service or advice involving the use of 
accounting, attest, management advisory, financial advisory, 
tax, or consulting skills, verified and supervised by a 
licensee.  La. Rev. Stat. Ann § 37:75G (2004).  

Under VA law, a training assistance allowance may be paid for 
a full-time program of apprenticeship approved by a State 
approving agency as meeting certain federal standards, or a 
program of other on-job training approved under provisions of 
section 3677 of this title.  38 U.S.C.A. §§  3002(3)(C); 
3687(a). 

A program of training on the job (other than a program of 
apprenticeship) may only be approved by a State approving 
agency when specified criteria are met, as demonstrated by 
certifications from the training establishment and 
investigation by the State approving agency.  See 38 U.S.C.A. 
§ 3677; 38 C.F.R. § 21.4262.  Similar requirements are 
mandated for apprenticeship programs.  See 38 C.F.R. § 
21.4261.  In this case, the evidence shows that the veteran's 
employer, an accounting firm, has not been approved as a 
training establishment, nor is there any indication that the 
firm has applied to the appropriate State approving agency 
for qualification as a training establishment.  Since 
educational assistance may only be provided for 
apprenticeship or on-the-job training that has been approved 
by the State approving agency, the veteran is not, as a 
matter of law, entitled to receive educational assistance for 
his year of experience at that firm, required for 
qualification as a CPA.  

The veteran asserts that because a year of experience is 
required before he is eligible to be certified as a CPA in 
Louisiana, any accounting firm supervised by a CPA should, as 
a matter of law, qualify as a training establishment, for 
purposes of establishing entitlement to VA educational 
benefits.  He points out that the requirements for licensing 
are very stringent.  

Nevertheless, the State law requirements for the requisite 
experience are not identical to the VA requirements for 
apprenticeship or on-the-job training.  For instance, there 
certain salary or wage requirements in the VA law and 
regulations which are not mandated by the State law requiring 
relevant experience.  Moreover, the Board must apply the law 
as it stands.  Under the undisputed facts of this case, the 
veteran is not entitled to educational assistance under the 
MGIB for his work experience in an accounting firm, despite 
the fact that such experience is required for a CPA under 
State law.  Since the appellant's claim fails because of 
absence of legal merit or lack of entitlement under the law, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to MGIB educational assistance for a program of 
apprenticeship or on-the-job training is denied.  



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


